Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28 are pending. Claims 17-28 are withdrawn. Claims 1-16 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I, species I (fig. 1), claims 1-16, in the reply filed on 6/2/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 4-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0129037) in view of Rantala (US 2014/0264191).
Regarding claim 1, Nam discloses a solar cell (see abstract) comprising: 
a semiconductor substrate (10), (paragraph [0080]); 
a conductive region (32 or 34) provided in the semiconductor substrate or on the semiconductor substrate (10) (paragraph [0080]); and 
an electrode (42 or 44) electrically connected to the conductive region (paragraph [0080]-[0082]), 
wherein the electrode comprises a first electrode part (first electrode layer 422a) and a second electrode part (422d third electrode layer and 422b second electrode layer respectively), the second electrode part being provided over the first electrode part (shown in fig. 5, para [0121]-[0122]), and wherein the second electrode part comprises: 
a connection layer (422d), and a cover layer (422b) (e.g. tin or vanadium, para [0021]-[0102]) including a second metal different from the first metal (e.g. Cu, para [0025] and [0102]) and covering at least an outside surface of the particle connection layer (shown in figs. 4a, 4b and 5, see paragraphs [0080]-[0093], [0102] and [0121]-[0122]).
Nam does not disclose the connection layer comprises a particle connection layer formed by connecting a plurality of particles, each particle including a first metal.
Rantala discloses a composition comprising multicore metallic particles having an inner core of a metal (e.g. copper) coated with at least two layers (see para [0001]) appropriate for  solar cell electrode (see abstract and paragraphs [0003]-[0004], [0023], and [0116] and [0119]).
Rantala discloses the composition of copper for an electrode comprising particles, with a connecting layer connecting the particles (see paragraphs [0116]-[0119]), i.e. [t]he low melting point alloy forms an electrically conductive bridge between the multi shell metallic particle at a lower melting point than the melting point of the outermost layer of the multi shell particle.
Rantala discloses copper is inexpensive, a good conductor but must be prevented from diffusion (see para [0019])¸wherein the current particles may prevent oxidation of copper, alloying copper with silver, and diffusion of the copper into the semiconductor (substrate) (see paragraph [0039] and [0043]).
 It would be obvious to a person having ordinary skill in the art to modify the plated copper of Nam to use the copper particles with a connecting layer, i.e. bridge between particles, of Rantala as the copper will not oxidize, is inexpensive, and diffusion into the substrate/silicon is prevented. 

Regarding claim 2, modified Nam discloses a solar cell of claim 1, wherein the first metal (i.e. copper) has a resistance equal to or lower than a material of the first electrode part, (i.e. copper, silver or gold) (see paragraphs [0093]-[0094]) which reads on equal to. Further, Nam discloses wherein the second metal (i.e. tin or vanadium) (paragraphs [0021] and [0107]), which reads on has a smaller ionization energy than the first metal or a lower reactivity of a metal than the first metal to prevent an oxidization of the first metal (see claims 4 and 5). See MPEP 2112.01 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Regarding claim 4, modified Nam discloses a solar cell of claim 1, wherein the first metal comprises at least one of copper, silver, aluminum, or gold (see Nam paragraph [0102] and Rantala paragraph [0030]-[0031], reads on copper), and wherein the second metal (e.g. tin) (see Nam paragraph [0107]) comprises at least one of tin, chrome, manganese, molybdenum or nickel.

Regarding claim 5, modified Nam discloses a solar cell of claim 4, wherein the first metal comprises copper (see Nam paragraph [0102] and Rantala paragraph [0030]-[0031]), and wherein the second metal comprises tin (see Nam paragraph [0107]).

Regarding claim 6, modified Nam discloses a solar cell of claim 1, wherein the second electrode part configures an outermost layer of the electrode (shown in figs. 4a, 4b and 5).
Modified Nam does not disclose wherein the second electrode part has lower density than the first electrode part.  
The court has held differences in a variable (ratio or density) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.

Regarding claim 7, modified Nam discloses a solar cell of claim 1, wherein the thickness of the first electrode layer (first electrode part) (422a, see discussion of claim 1) is 50 nm to 300 nm (see paragraph [0020]), wherein the second electrode layer (422b, see discussion of claim 1) may be 5 µm to 10 µm  (see paragraphs [0022]-[0023], and [0108] for described embodiment), and the third electrode layer has a thickness greater than the first and second electrode layers (see paragraph [0024]), which reads on wherein a ratio of a thickness of the second electrode part (i.e. 422b + 422d) (greater than 5 µm to 10 µm)  to a thickness of the first electrode part (422a, i.e. 300 nm maximum or 0.3 µm) is about 10 or more.

Regarding claim 8, modified Nam discloses a solar cell of claim 7, wherein a first thickness of the particle connection layer is greater than a second thickness of the cover layer in a portion provided on the outside surface of the particle connection layer (i.e. 422d is greater than 422b) (see paragraph [0024]).

Regarding claim 9, modified Nam discloses a solar cell of claim 8, but although Nam discloses the second thickness is less than the first thickness, Nam does not disclose wherein a ratio of the second thickness to the first thickness is 0.04 to 0.2.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.

Regarding claim 10, modified Nam discloses a solar cell of claim 1, and wherein the second electrode layer (422b), identified as the cover layer, is sufficiently thick to uniformly form the second electrode layer (see paragraph [0108]), which reads on wherein a thickness of the cover layer is greater than a surface roughness of the outside surface of the particle connection layer.
Alternatively, the court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.

Regarding claim 11, modified Nam discloses a solar cell of claim 1, but does not specifically disclose wherein a surface roughness of an outside surface of the cover layer is smaller than a surface roughness of the outside surface of the particle connection layer (see paragraph [0108]).
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.

Regarding claim 12, modified Nam discloses a solar cell of claim 1, but does not disclose wherein a width of the second electrode part is equal to or smaller than a width of the first electrode part.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP § 2144.05.

Regarding claim 13, modified Nam discloses a solar cell of claim 12, wherein the second electrode part is formed on a surface of the first electrode part provided opposite the semiconductor substrate and is not formed on a side of the first electrode part in a direction intersecting the semiconductor substrate (see figs. 4a, 4b, 5, paragraphs [0080]-[0121] and .

Regarding claim 16, modified Nam discloses a solar cell of claim 1, wherein the conductive region comprises: 
a first conductive region (32 or 34) provided on one surface of the semiconductor substrate and having a first conductive type (shown in fig. 2), and 
a second conductive region (the other of 32 or 34) provided in a position different from a position of the first conductive region on the one surface of the semiconductor substrate, the second conductive region having a second conductive type (shown in fig. 2) (see paragraph [0032] and [0057]), 
wherein the electrode comprises a first electrode (42 or 44) connected to the first conductive region (32 or 34) and a second electrode (other of 42 or 44) connected to the second conductive region (other of 32 or 34), and wherein at least one of the first electrode and the second electrode comprises the first electrode part and the second electrode part (see paragraph [0057], [0080]-[0081] and [0093]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. in view of Rantala as applied to claims 1 and 2 above, and further in view of Cho et al. (US 2012/0060912).
Regarding claim 3, modified Nam discloses a solar cell of claim 2, but does not disclose wherein the second metal comprises a solder material having a lower melting point than the first metal.
Imai is analogous art to Nam as Imai discloses an electrode stack-up for a back contact solar cell (see paragraph [0047]), comprising a metal laminate pattern (130a), a conductive pattern (140) with an outer (second metal) solder layer (154) (see paragraph [0050]), disclosing solder as a suitable material for an outer metal layer of a contact. Further, solder has a known melting point (less than 400°C) less than copper (which has a melting point of 1084°C). See MPEP § 2144.03.
 The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose the accumulative limitations of the claims objected to, the independent claim, and any intervening claims. Specifically, the prior art does not disclose the entirety of the electrode stack-up or a reason to modify several electrode stack-ups with the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721